DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1-8, 10 and 12-22 are allowed.
The closest prior art of record, Ballew (U.S. Patent Publication No. 2008/0086508), Heaton et al. (U.S. Patent Publication No. 2010/0042531) and none of the prior art of record discloses or suggests, alone or in combination, a method, comprising: receiving, by a server device comprising a processor, a first signal from a network, wherein the first signal is representative of first object identification data of an identification of an object in a set of objects; receiving, by the server device, a second signal from the network, wherein the second signal is representative of utilization data associated with a utilization of the object; in response to receiving the second signal, generating, by the server device, sentimental value data representative of a sentimental value associated with the object; in response to receiving a marketplace value for the object, comparing, by the server device, the sentimental value to the marketplace value, and generating recommendation data representative of recommendation associated with the object based on the comparing; and sending, by the server device via the network, a third signal representative of the sentimental value data and the recommendation data to a mobile device. Therefore, the claimed subject matter disclosed in the independent claim(s) as a whole is/are not taught or suggested by the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456